


110 HR 6450 IH: ECO Fund Act of 2008
U.S. House of Representatives
2008-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6450
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2008
			Mr. Hodes (for
			 himself and Mr. Perlmutter) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a revolving loan fund to provide loans to
		  States and Indian tribes to provide incentives to undertake activities to
		  provide renewable energy sources for housing and other
		  structures.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Conservation Opportunity Fund
			 Act of 2008 or the ECO Fund Act of 2008.
		2.Revolving fund
			 for loans to States and Indian tribes to carry out renewable energy sources
			 activities
			(a)Establishment of
			 FundThere is established in the Treasury of the United States a
			 revolving fund, to be known as the Alternative Energy Sources State
			 Revolving Fund.
			(b)CreditsThe
			 Fund shall be credited with—
				(1)any amounts
			 appropriated to the Fund pursuant to subsection (g);
				(2)any amounts of
			 principal and interest from loan repayments received by the Secretary pursuant
			 to subsection (d)(7); and
				(3)any interest
			 earned on investments of amounts in the Fund pursuant to subsection (e).
				(c)Expenditures
				(1)In
			 generalSubject to paragraph (2), on request by the Secretary of
			 Housing and Urban Development, the Secretary of the Treasury shall transfer
			 from the Fund to the Secretary such amounts as the Secretary determines are
			 necessary to provide loans under subsection (d)(1).
				(2)Administrative
			 expensesOf the amounts in the Fund, not more than 5 percent
			 shall be available for each fiscal year to pay the administrative expenses of
			 the Department of Housing and Urban Development to carry out this
			 section.
				(d)Loans to States
			 and Indian tribes
				(1)In
			 generalThe Secretary shall
			 use amounts in the Fund to provide loans to States and Indian tribes to provide
			 incentives to owners of single-family and multifamily housing, commercial
			 properties, and public buildings to provide—
					(A)renewable energy sources for such
			 structures, such as wind, wave, solar, biomass, or geothermal energy sources,
			 including incentives to companies and business to change their source of energy
			 to such renewable energy sources and for changing the sources of energy for
			 public buildings to such renewable energy sources;
					(B)energy efficiency
			 and energy conserving improvements and features for such structures; or
					(C)infrastructure
			 related to the delivery of electricity and hot water for structures lacking
			 such amenities.
					(2)EligibilityTo be eligible to receive a loan under this
			 subsection, a State or Indian tribe, through an appropriate State or tribal
			 agency, shall submit to the Secretary an application at such time, in such
			 manner, and containing such information as the Secretary may require.
				(3)Criteria for
			 approvalThe Secretary may
			 approve an application of a State or Indian tribe under paragraph (2) only if
			 the Secretary determines that the State or tribe will use the funds from the
			 loan under this subsection to carry out a program to provide incentives
			 described in paragraph (1) that—
					(A)requires that any such renewable energy
			 sources, and energy efficiency and energy conserving improvements and features,
			 developed pursuant to assistance under the program result in compliance of the
			 structure so improved with the energy efficiency requirements under section
			 2(a) of the; and
					(B)includes such compliance and audit
			 requirements as the Secretary determines are necessary to ensure that the
			 program is operated in a sound and effective manner.
					(4)PreferenceIn making loans during each fiscal year,
			 the Secretary shall give preference to States and Indian tribes that have not
			 previously received a loan under this subsection.
				(5)Maximum
			 amountThe aggregate outstanding principal amount from loans
			 under this subsection to any single State or Indian tribe may not exceed
			 $500,000,000.
				(6)Loan
			 termsEach loan under this
			 subsection shall have a term to maturity of not more than 10 years and shall
			 bear interest at annual rate, determined by the Secretary, that shall not
			 exceed interest rate charged by the Federal Reserve Bank of New York to
			 commercial banks and other depository institutions for very short-term loans
			 under the primary credit program, as most recently published in the Federal
			 Reserve Statistical Release on selected interest rates (daily or weekly), and
			 commonly referred to as the H.15 release, preceding the date of a determination
			 for purposes of applying this paragraph.
				(7)Loan
			 repaymentThe Secretary shall
			 require full repayment of each loan made under this section.
				(e)Investment of
			 Amounts
				(1)In
			 generalThe Secretary of the Treasury shall invest such amounts
			 in the Fund that are not, in the judgment of the Secretary of the Treasury,
			 required to meet needs for current withdrawals.
				(2)Obligations of
			 United StatesInvestments may be made only in interest-bearing
			 obligations of the United States.
				(f)Reports
				(1)Reports to
			 SecretaryFor each year
			 during the term of a loan made under subsection (d), the State or Indian tribe
			 that received the loan shall submit to the Secretary a report describing the
			 State or tribal alternative energy sources program for which the loan was made
			 and the activities conducted under the program using the loan funds during that
			 year.
				(2)Report to
			 CongressNot later than September 30 of each year that loans made
			 under subsection (d) are outstanding, the Secretary shall submit a report to
			 the Congress describing the total amount of such loans provided under
			 subsection (d) to each eligible State and Indian tribe during the fiscal year
			 ending on such date, and an evaluation on effectiveness of the Fund.
				(g)Authorization of
			 AppropriationsThere is authorized to be appropriated to the Fund
			 $5,000,000,000.
			(h)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)Indian
			 tribeThe term Indian
			 tribe has the meaning given such term in section 4 of the Native
			 American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C.
			 4103).
				(2)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
				(3)StateThe
			 term State means each of the several States, the Commonwealth of
			 Puerto Rico, the District of Columbia, the Commonwealth of the Northern Mariana
			 Islands, Guam, the Virgin Islands, American Samoa, the Trust Territories of the
			 Pacific, or any other possession of the United States.
				
